Citation Nr: 1535596	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to November 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014 the Board remanded the matters for additional development.  

[A November 2014 rating decision granted the Veteran service connection for gastroesophageal reflux disease (GERD) (an issue also remanded by the Board in July 2014).  That grant constitutes a full award of the benefit sought with respect to the claim of service connection for GERD, and that matter is no longer on appeal .  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final appellate review of the service connection right knee issue on appeal.  An October 2010 VA primary care note shows that for the past couple of years a prominence had been noted in the Veteran's lateral upper knee cap; the knee popped and the Veteran reported increasing pain.  There was no acute injury.  The diagnosis was right patellar instability.  A November 2010 VA treatment note notes the Veteran reported right knee joint pain.  

At the October 2013 Travel Board hearing, the Veteran testified that he first noticed a small growth on his right knee in service while playing flag football in service.  Because the node was small at the time, he did not seek treatment.  The node continued to get larger, to the point that it "rides under" the kneecap every time he steps, and when he extends his leg.  Surgery was suggested.  He stated that the knee had been a "very big problem" since his separation from service.

On October 2014 VA examination of the knee and lower leg the Veteran reported that he did not seek care for his right knee in service.  He currently had episodic right knee pain with crepitus and no limitations.  The diagnosis was right patellar instability.  The examiner opined that the Veteran's present knee condition is less likely as not related to his active duty service.  The examiner noted that the Veteran reported he had additional medical evidence but did not forward it and therefore, the opinion was based on the information available.  The Board finds the October 2014 VA examination report inadequate (because the examiner did not provide an adequate explanation for the conclusion that the Veteran's right knee disability is unrelated to his active duty service).  The rationale provided cites to a lack of contemporaneous medical evidence, but does not account for the Veteran's lay reports.  See Buchanan v. Nicholson; 451 F. 3d 1331 ( Fed.Cir.2006 ) (while the lack of contemporaneous medical records may be a fact that can be considered...lack of such records does not in and of itself render lay evidence not credible).  Accordingly, a remand to secure an adequate medical opinion regarding the etiology of the Veteran's right knee disability is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The claim of service connection for a left knee disability is inextricably intertwined with the claim being remanded (because the Veteran has asserted a secondary service connection theory of entitlement).  Notably, the Veteran has not been provided adequate VCAA notice regarding a claim of secondary service connection.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran a VCAA notice letter advising him of what is necessary to substantiate a claim of secondary service connection, what evidence he should submit, and what evidence VA will secure on his behalf.  

2.  Thereafter, the AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the October 2014 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's right knee disability.  Based on re- review of the record (and considering the Veteran's lay statements), the examiner should provide an opinion that responds to the following:

(a What is the likely etiology for the Veteran's right knee disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the right knee disability is related to his active service, to include as related to complaints which are reported to have been present then.  

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's right knee disability caused or aggravated his left knee disability?  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  The explanation should specifically reflect consideration of the Veteran's lay reports of postservice continuity of complaints and symptoms (with reasoning provided for any rejection of the reports as not credible). 

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

